Citation Nr: 1030430	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a low back disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran retired from active military service in August 1992 
after serving on active duty for more than 20 years.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 1999 and January 2000 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was previously before the Board in November 2006, at 
which time the Board denied the Veteran's claims on appeal.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  In December 2008, the case was 
remanded for additional development.  The case has now been 
returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).
 

REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

In the December 2008 remand, the Board directed that the Veteran 
be afforded a VA examination of his spine in order to determine 
the current level of all impairment resulting from the Veteran's 
service-connected low back disability, to include its affect on 
the Veteran's employability. 

In June 2009, the Veteran was afforded a VA examination.  The 
examiner was asked to express an opinion concerning whether there 
would be additional limitations on functional ability on repeated 
use or during flare-ups and, if possible, to describe any 
additional functional limitation in terms of additional degrees 
of range of motion lost.  The examiner reported that the Veteran 
did not experience any additional functional limitation due to 
repetitive use.  However, the Veteran reported that he 
experienced low back pain that got worse with activity.  He 
reported that the pain was severe and would last for several 
hours.  The Veteran reported experiencing these flare-ups weekly 
to monthly.  The examiner then reported that there were no flare-
ups of the Veteran's spinal conditions.  This is inconsistent 
with the information regarding painful flare-ups provided by the 
Veteran.

Additionally, the VA examiner was directed to discuss any 
physician prescribed bed rest experienced by the Veteran as a 
result of intervertebral disc syndrome.  The Veteran reported a 
history of multiple incapacitating episodes requiring bed rest 
which combined to a total of approximately 100 days out of the 
year.  The examiner did not discuss whether the bed rest was 
medically prescribed for treatment of the incapacitating 
episodes.  

Finally, the examiner was asked to provide an opinion regarding 
the impact of the Veteran's service-connected low back disability 
on his ability to work.  The examiner merely reported that the 
Veteran was receiving disability benefits as a result of his back 
disability and that the Veteran had been unemployed due to a 
spine condition for approximately 2-5 years.  The examiner did 
not render an opinion regarding the functional impairment 
resulting from the Veteran's low back disability, including its 
impact on the Veteran's ability to work.  

In sum, the Board has concluded that the June 2009 VA examination 
report does not adequately comply with the directives of the 
December 2008 remand.  The Court has held that RO compliance with 
a remand is not discretionary, and failure to comply with the 
terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the current level of severity of all 
impairment resulting from his service-connected low back 
disability, including its impact on his ability to work.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected low back 
disability.  The claims files must be made 
available to and reviewed by the examiner.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

All manifestations of the Veteran's low 
back disability should be identified, to 
include any symptoms of radiculopathy and 
any periods of medically prescribed bed 
rest.  In addition, the examiner should 
provide an opinion concerning the current 
degree of industrial impairment resulting 
from the Veteran's service-connected low 
back disability, to include whether it is 
sufficient by itself to render the Veteran 
unemployable.  

The rationale for all opinions expressed 
must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to a disability rating in 
excess of 40 percent for a low back 
disability and of entitlement to a TDIU, 
if it has not been rendered moot, based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



